DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/28/22 has been entered in the case. Claims 1-11, 13-21 are pending for examination and claim 12 is cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 & 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shock (US 3,942,519).
Regarding claim 1, Shock discloses a device (a cryogenic instrumentation), see abstract and Figs. 6-6C, for capable of producing anesthesia or analgesia at an ocular tissue site, the device comprising: a cooling system (cryogenic instrumentation including probe 135, see abstract), in Figs. 6-6C, having a target-tissue-contacting cooling element 136/137; 
Note: The term “system” defined as: any assembly of electronic, electrical or mechanical component with interdependent function, usually forming a self-contained unit, see https://www.thefreedictionary.com; the term “system” defined as: a regularly interacting or interdependent group of items forming a unified whole, see https://www.merriam-webster.com. In other words, at least two or more interdependent or components forming as a system. 
In this case, the Figs. 6-6C only show the probe 135 called as a freezing means. However, the probe 135 by itself cannot become or perform as a freezing means. In other words, the freezing means 135 is a component of a cooling system.  Therefore, the freezing means 135 must be inherently incorporated with a cryogenic instrument system or cooling system to freeze the cataract lens.  Beside the probe 135, the cryogenic instrument system or cooling system is inherently to include at least a refrigerant supply delivery into the probe 135 (via tubing) so that the probe 135 can become or act as the freezing means.  Therefore, the cryogenic instrumentation (including the refrigerant supply and tubing) must be incorporated with the probe/freezing means 135 and fair enough to call as a cooling system in Shock. 
Shock further discloses that wherein the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 seconds, col. 11, lines 47-51).  
Regarding claim 2, wherein the cooling element is configured to have a temperature ranging from -5 to -20 C (e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68).  
Regarding claims 3-4, wherein the application time ranges from 5 to 30 seconds, as required in claim 3, and from 10-20 seconds, as required in claim 4.  In this case, Shock discloses that the application time up to 30 seconds, col. 11, lines 47-51.  In other words, the application time in Shock is within the period of time as required in the claimed invention.  
Regarding claim 5, wherein the cooling element is configured to have a temperature of about -10 °C ((e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of about 10 seconds (e.g. up to 30 second, col. 11, lines 47-51).  
Regarding claim 10, wherein the device is configured to treat a subject for an ocular disease (cataract removal).  
Regarding claim 11, Shock discloses a method of producing anesthesia or analgesia at an ocular tissue site of a subject, the method comprising: contacting an ocular tissue site 102 (Figs. 6A-6C) with a device (cryogenic instrumentation, see abstract) comprising a cooling system (the cryogenic instrument including a probe 135, see Note below).
Note: The term “system” defined as: any assembly of electronic, electrical or mechanical component with interdependent function, usually forming a self-contained unit, see https://www.thefreedictionary.com; the term “system” defined as: a regularly interacting or interdependent group of items forming a unified whole, see https://www.merriam-webster.com. In other words, at least two or more interdependent or components forming as a system. 
In this case, the Figs. 6-6C only show the probe 135 called as a freezing means. However, the probe 135 by itself cannot become or perform as a freezing means. In other words, the freezing means 135 is a component of a cooling system.  Therefore, the freezing means 135 must be inherently incorporated with a cryogenic instrument system or cooling system to freeze the cataract lens.  Beside the probe 135, the cryogenic instrument system or cooling system is inherently to include at least a refrigerant supply delivery into the probe 135 (via tubing) so that the probe 135 can become or act as the freezing means.  Therefore, the cryogenic instrumentation (including the refrigerant supply and tubing) must be incorporated with the probe/freezing means 135 and fair enough to call as a cooling system in Shock. 
Shock further discloses that the cooling system having a target-tissue-contacting cooling element 136/137 having a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 second, col. 11, lines 47-51) so as to produce anesthesia or analgesia at the ocular tissue site.  
Regarding claim 13, wherein the method is employed in a method for treating the subject for an ocular disease (cataract removal).  
Regarding claim 14, wherein the method further comprises administering a therapeutic agent 22 to the subject via the ocular tissue site, Fig. 10.  
Regarding claim 15, wherein the subject is a human, see abstract.
Regarding claim 17, wherein the target-tissue-contacting cooling element 136/137 is configure to contact an ocular surface 110.
Regarding claim 18, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 136/137 in Shocks provides a temperature ranging from 0 to -30oC and therefore, to produce anesthesia or analgesia at the ocular tissue site. 
Regarding claim 21, the cooling element 136/137 comprises a cooling tip 136.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519) in view of Hed (US 5,139,496).
Shock discloses all the claimed subject matter as required in the claimed invention. except for wherein the cooling system is selected from the group consisting of: a thermoelectric cooling system, a liquid evaporation cooling system, a solid sublimation cooling systems, a solid melting cooling system, a 
It is well-known in the art that the cooling system can be selected to one of the system above for maintaining of the temperature of the cryogenic probe.
Similarly, Hed discloses a freeze catheter/probe system comprising: a cooling system includes a cooling element (located inside the catheter 10, in Fig. 1; or elements 141 & 142 in Fig. 6A-6B); wherein the cooling system is selected from the group of a thermoelectric cooling system, Figs. 6A-6B, col. 12, line 7-col. 13, and line 18.
Since Shock and Hed are both from the same field of endeavor (e.g. ultrasonic freeze catheter/probe), the purpose disclosed by Hed would have been recognized in the pertinent art of Shock.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the cooling/freezing device of Shock with providing cooling system of a freeze probe formed of a thermoelectric cooling system, as taught by Hed, in order to freeze the probe in desired temperature quickly. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519).
Shock discloses all the claimed subject matter as required except for the limitation that wherein the cooling element includes an ocular tissue contacting surface having an area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2.  
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a contact surface area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2, as listed above, since it has been held that these values of a result effective variable involves only routine skill in the art, for example: depending on the treatment of each patient and the contact surface area being selected or determined by a physician.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) in view of Shock (US 3,942,519).
Regarding claims 11 & 15, Lisenbee discloses a method of producing anesthesia or analgesia at the eye tissue (or capable of treating at an ocular tissue site for cataract extraction, col. 1, lines 10-18 and col. 4, lines 50-52) of a human, the method comprising: 
contacting an ocular tissue for cataract extraction or removal of foreign material from the vitreous humor, col. 4, lines 44-52) with a device 10 comprising a cooling system (including a cartridge 18 & probe 14) having a target-tissue-contacting cooling element 14a having a temperature ranging from 0 to -30oC, col. 4, lines 45-48.
Lisenbee does not disclose an application time of 30 seconds or less at the ocular tissue site.
Shock discloses that using method and a device for cataract removal procedure comprising: a target-tissue contacting cooling element 136/137 inserting at an ocular tissue site 102 for approximately 10 to 60 seconds or up to 30 seconds of contact with the lens is more than sufficient to effect the freezing of the nucleus of the lens, col. 11, lines 39-58. 
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Lisenbee with performing an application time of 30 seconds or less, as taught by Shock, in order to effect the freezing of the nucleus of the lens so that producing anesthesia or analgesia at the ocular tissue site. 
	Regarding claim 13, Lisenbee in view of Shock discloses that the method is employed in a method for treating the subject for an ocular disease, i.e. cataract.
	Regarding claim 14, Lisenbee in view of Shock discloses all the claimed subject matter as required. Shock also discloses that the method further comprises administering a therapeutic agent 22 to the subject for an ocular disease, see Figs. 1 & 10.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Lisenbee in view of Shock with including a method of administering a therapeutic agent 22 to the subject for an ocular disease, as taught by Shock, in order to minimize recovery time. 

	
Claims 16-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) with evidence Shock (US 3,942,519).
Regarding claims 16 & 21, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  In this case, Lisenbee states that the probe tip 14a cools to the desired working temperature, e.g., -30oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
The device 10 is a handheld device; the cooling element 14a comprises a cooling tip14a. 
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Regarding claim 17, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  In this case, Lisenbee states that the probe tip 14a cools to the desired working temperature, e.g., -30oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a in Lisenbee is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
With regarding the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface” in claim 17 is considered as a functional limitation and only requires to perform of a function.  In this case, the device 10 can be used in the eye area (e.g. cataract removal opertration) and therefore, the cooling element 14a in Lisenbee is capable of contacting an ocular surface.  
In addition, Shock is one of example to teach that the target-tissue-contacting cooling element 136/137 is configured to contact an ocular surface.   Therefore, a person skilled in the art would recognize that the target-tissue-contacting cooling element 14a in Lisenbee is capable of contacting an ocular surface.
Regarding claim 18, similar to the rejection of claim 17 above, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 14a in Lisenbees provides a temperature ranging from 0 to -30oC and therefore, the cooling element 14a is configured to contact ocular surface to produce anesthesia or analgesia at the ocular tissue site. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) with evidence Shock (US 3,942,519) and in view of Grzeszykowki (US 5,184,605).
Regarding claim 20, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Lesenbee does not disclose that a timer configured to control the application time. 
Grzeszykowski states that it is well-known in the prior art system is equipped with timers that can be programmed for fixed treatment time, col. 1, lines 62-64.
Since the marketplace reflects the reality that applying modern electronics to older mechanical devices is common place, it would have been obvious of one of ordinary skilled in the art to update older mechanical device such as shown in Lesenbee with modern electronic components, i.e., providing a timer that programmed for fixed treatment time, that are commonly available and understood in the art as shown in the Grzeszykowski, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation such as avoiding user performs an application time too long that can cause damage tissue. 

Claims 16-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over S.P. Amoils (US 3,502,081) with evidence Shock (US 3,942,519).
Regarding claims 16 & 21, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area such as cataract extraction or retinal repair, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6 configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application of 30 seconds or less, as for intended use purpose of treatment.
The device, in Figs. 1-1A, is a handheld device; the target-tissue-contacting cooling element 6/6A comprises a cooling tip 6/6A. 
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application of 30 seconds or less.
Regarding claim 17, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit 10 in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use 
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application of 30 seconds or less.
With regarding the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface” in claim 17 is considered as a functional limitation and only requires to perform of a function.  In this case, the cooling element 6/6A in the device, in Figs. 1-1A can be used in the eye area (e.g. cataract extraction or retinal repair) to contact an ocular surface.  
Shock is one of example to teach that the target-tissue-contacting cooling element 136/137 is configured to contact an ocular surface.  Therefore, a person skilled in the art would recognize that the target-tissue-contacting cooling element 6/6A in Amoils is capable of contacting an ocular surface.
Regarding claim 18, similar to the rejection of claim 17 above, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils provides a temperature ranging from 0 to -30oC or lower to -78oC and therefore, to produce anesthesia or analgesia at the ocular tissue site. 
Regarding claim 19, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application time of 30 seconds or less.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application time of 30 seconds or less.
With regarding the limitation “a temperature regulating feedback loop” as required in claim 10, the original specification states that: a temperature regulating feedback loop to maintain highly accurate temperature control, page 13, lines 23-24.  Applicant does not describe any structure that equivalent to the temperature regulating feedback loop. Therefore, as best as understood, Examiner interprets that any device or software or program or anything as long as to maintain accurate temperature control. 
In this case, Amoils discloses that: “By controlling the current in the heater winding 15 the temperature within the cavity of the tip, and therefore of the wall 6, can be maintained within sufficiently precise limits. General control from one (upper) extreme of temperature range (i.e. the ambient temperature) to the lower extreme of -78° C is effected simply by turning the gas supply on and off, and the more accurate control so as to "hold" the wall 6 at -60° C for retinal surgery, although it may accomplished by current control, is preferably regulated empirically by always applying the same experimentally determined voltage. It may here be mentioned that the controlled temperature for retinal operations is considerably lower than for cataract work, the latter usually being done at about 30° C, see col. 3, lines 50-69.   Since the device system in Amoils is capable of controlling the temperature as desired at -78° C, or -60°C or -30°C, therefore, Amoils also discloses a temperature regulating feedback loop for controlling a desired temperature. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over S.P. Amoils (US 3,502,081) with evidence Shock (US 3,942,519) and in view of Grzeszykowki (US 5,184,605).
Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application time of 30 seconds or less.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 6/6A is capable of using an application of 30 seconds or less.
Amoils does not disclose that a timer configured to control the application time. 
Grzeszykowski states that it is well-known in the prior art system is equipped with timers that can be programmed for fixed treatment time, col. 1, lines 62-64.
Since the marketplace reflects the reality that applying modern electronics to older mechanical devices is common place, it would have been obvious of one of ordinary skilled in the art to update older mechanical device such as shown in Amoils with modern electronic components, i.e., providing a timer that programmed for fixed treatment time, that are commonly available and understood in the art as shown in the Grzeszykowski, in order to gain the commonly understood benefits of such adaptation, such . 

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Shock fails to disclose a cooling system as in the present invention. 
In response, the Figs. 6-6C only show the probe 135 called as a freezing means. However, the probe 135 by itself cannot become or perform as a freezing means. In other words, the freezing means 135 is a component of a cooling system.  Although the cryogenic instrumentation does not show in the Figs. 6-6C; however, the cryogenic instrumentation is mentioned in the abstract in Shock. The cryogenic instrumentation is inherently anticipated and incorporated with the probe/freezing means 135 to freeze the cataract lens.  Beside the probe 135, the cryogenic instrument system or cooling system is inherently to include at least a refrigerant supply delivery into the probe 135 (via tubing) so that the probe 135 can become or act as the freezing means.  Therefore, the cryogenic instrumentation must be included or incorporated with the freezing means 135 to form as one unit and fair enough to call as a cooling system in Shock. 
For example: Lisenbee et al. (US 3,993,075), Hed (US 5,139,496) are evidences to show that the probe (element 14 in Lisenbee, element 9 in Hed) must be incorporated with the refrigerant supply (18 in Lisenbee; 23 in Hed) to become a freezing means or a cooling element. Without the refrigerant supply, the probe cannot be formed as a cooling element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783